DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments filed on 7/5/2022 have been entered.
2. In view of Applicant filing a TD the ODP rejection has been withdrawn.
3. Claims 1-12 are examined in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-6, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by D’Amour et al. (epub 19 Oct. 2006, Nature Biotechnology, Vol., 24(11), pgs. 1392-1401).
	Regarding claims 1-6, 11 and 12, D’Amour et al. teach a method for generating human pancreatic endocrine cells comprising culturing pancreatic endoderm cells (differentiated from hES cells and definitive endoderm cells) in a medium supplemented with 1 µM of the gamma secretase inhibitor DAPT for 2-3 days (see Abstract, Fig. 1A (reproduced below) and pg. 1399 col. 2 parag. 1). It is interpreted that the 3 days taught by D’Amour would encompass about 5 days as set forth in claim 5.

    PNG
    media_image1.png
    312
    815
    media_image1.png
    Greyscale

	Thus, D’Amour et al. clearly anticipate the invention of claims 1-6, 11 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al. (epub 19 Oct. 2006, Nature Biotechnology, Vol., 24(11), pgs. 1392-1401) in view of Shearman et al. (2000, Biochemistry, Vol. 39, pgs. 8698-8704).
	Regarding claim 1, D’Amour et al. teach a method for generating human pancreatic endocrine cells comprising culturing pancreatic endoderm cells (differentiated from hES cells and definitive endoderm cells) in a medium supplemented with 1 µM of the gamma secretase inhibitor DAPT for 2-3 days (see Abstract, Fig. 1A (reproduced below) and pg. 1399 col. 2 parag. 1).
	D’Amour does not teach:
	(i) using the gamma secretase inhibitor L685,458.

	(i) Regarding the gamma secretase inhibitor L685,458, Shearman et al. teach that L685,458 is a potent gamma secretase inhibitor and stronger than weak gamma secretase inhibitors such as cathepsin D and has greater selectivity compared to other aspartyl proteases (see Discussion pg. 8702).
	Thus at the time of filing one of ordinary skill in the art would find it prima facie obvious to substitute the L685,458 gamma secretase inhibitor of Shearman for the DAPT gamma secretase inhibitor of D’Amour to arrive at the claimed invention. 
	One of ordinary skill in the art would have been motivated to make such a substitution since Shearman teaches that L685,458 is a potent and selective gamma secretase inhibitor when compared to other gamma secretase inhibitors. While Shearman does not compared L685,458 to the DAPT of D’Amour, one of ordinary skill in the art would be motivated to at least try to substitute L685,458 for DAPT, given Shearman’s teachings regarding the potency and selectivity of L685,458.
	There would have been a reasonable expectation of success that the L685,458 of Shearman could be substituted for the DAPT of D’Amour since Shearman teaches that L685,458 is a potent and selective inhibitor of gamma secretase.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 1, 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al. (epub 19 Oct. 2006, Nature Biotechnology, Vol., 24(11), pgs. 1392-1401) in view of Kokai et al. (WO 2007/030469 A2, published 3/15/2007).
	Regarding claims 1 and 6, D’Amour et al. teach a method for generating human pancreatic endocrine cells comprising culturing pancreatic endoderm cells (differentiated from hES cells and definitive endoderm cells) in a medium supplemented with 1 µM of the gamma secretase inhibitor DAPT for 2-3 days (see Abstract, Fig. 1A (reproduced below) and pg. 1399 col. 2 parag. 1).
	D’Amour does not teach:
	(i) using about 10 µM of gamma secretase inhibitor. 

	(i) Regarding using about 10 µM of gamma secretase inhibitor in claim 7, Kokai et al. teach that at the time of filing it was routine and obvious to optimize factors used in cell culture (pg. 14 lines 9-22).
While claim 7 encompasses different amounts of gamma secretase inhibitor (about 10 µM), thus less, equal to or more than 10 µM, using about 10 µM would be obvious under routine optimization. It is routine to vary the concentration of factors in culture media, particularly when differentiation is concerned as set forth in the teachings of D’Amour. While D’Amour teaches using 1 µM of DAPT and claim 7 encompasses a range of gamma secretase inhibitor concentration, this concentration of gamma secretase inhibitor can be varied routinely for optimization of the claimed invention. 
2144.05 [R-5] Obviousness of Ranges II. 
OPTIMIZATION OF RANGES 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, here was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). B. Only Result-Effective Variables Can Be Optimized A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy). 
	Thus, at the time of filing one of ordinary skill in the art would find it prima facie obvious to modify the concentration of gamma secretase inhibitor of D’Amour in view of the teachings of Kokai regarding optimization of cell culture reagents to arrive at the claimed invention. 
One of ordinary skill in the art would have been motivated to make such a modification since it was known and obvious in the art that cell culture reagents can be optimized for their concentration in cell culture as taught by Kokai.
	There would have been a reasonable expectation of success that the DAPT of D’Amour could be used at a concentration of about 10 µM since D’Amour demonstrated success of DAPT at 1 µM and it was known in the art at the time of filing that cell culture reagents can function at different concentrations.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al. (epub 19 Oct. 2006, Nature Biotechnology, Vol., 24(11), pgs. 1392-1401) in view of Shearman et al. (2000, Biochemistry, Vol. 39, pgs. 8698-8704) as applied to claim 1, 8 and 9 above, and further in view of Kokai et al. (WO 2007/030469 A2, published 3/15/2007).
D’Amour and Shearman are relied upon above in teaching a method of generating human pancreatic endocrine cells from pancreatic endoderm cells using the gamma secretase inhibitor L685,458.
D’Amour and Shearman not teach:
	(i) using about 10 µM of gamma secretase inhibitor. 

	(i) Regarding using about 10 µM of gamma secretase inhibitor in claim 10, Kokai et al. teach that at the time of filing it was routine and obvious to optimize factors used in cell culture (pg. 14 lines 9-22).
While claim 10 encompasses different amounts of gamma secretase inhibitor (about 10 µM), thus less, equal to or more than 10 µM, using about 10 µM would be obvious under routine optimization. It is routine to vary the concentration of factors in culture media, particularly when differentiation is concerned as set forth in the teachings of D’Amour. While D’Amour teaches using 1 µM of DAPT and claim 10 encompasses a range of gamma secretase inhibitor concentration, this concentration of gamma secretase inhibitor can be varied routinely for optimization of the claimed invention. 
2144.05 [R-5] Obviousness of Ranges II. 
OPTIMIZATION OF RANGES 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, here was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). B. Only Result-Effective Variables Can Be Optimized A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy). 
	Thus, at the time of filing one of ordinary skill in the art would find it prima facie obvious to modify the concentration of gamma secretase inhibitor of D’Amour and Shearman in view of the teachings of Kokai regarding optimization of cell culture reagents to arrive at the claimed invention. 
One of ordinary skill in the art would have been motivated to make such a modification since it was known and obvious in the art that cell culture reagents can be optimized for their concentration in cell culture as taught by Kokai.
	There would have been a reasonable expectation of success that the L658,458 of D’Amour and Shearman could be used at a concentration of about 10 µM since D’Amour demonstrated success of DAPT at 1 µM and it was known in the art at the time of filing that cell culture reagents can function at different concentrations.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632